Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
On the occasion of a search one gallon of whisky was found in appellant's possession in his house. In his garage were found empty containers which had some whisky in them. Appellant testified that the whisky belonged to a negro who was keeping it in appellant's house, having brought it to his house on two occasions. Appellant denied having the whisky for the purpose of selling it himself. He said it had only been at his house a short time when the officers came. He said the negro's name was Tom, but he did not know the rest of his name. Appellant denied having told the sheriff that he had bought this liquor from a negro for the purpose of dividing it up among others.
There are two bills of exception. The first complains of the reception in evidence of the statement made by appellant as to the purpose for which he had possession of this whisky, it being insisted that appellant was under arrest and not warned. The court qualifies this bill of exceptions by stating that at the time the jug of whisky was found in appellant's possession, and having the whisky before them, appellant voluntarily stated to the sheriff, not in response to any question, that he had got the whisky and all the boys were going to come there and divide it up. The statement was res gestæ and the bill shows no error.
The other bill was taken to the overruling of the motion for new trial. It is not shown that any testimony was introduced in support of the motion for new trial, or that there was any error otherwise in overruling said motion.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 151 
                    ON MOTION FOR REHEARING.